Citation Nr: 0712669	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for head trauma.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for residuals of right 
knee trauma.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to special monthly pension and/or special 
monthly compensation based on the need for aid and attendance 
of another person. 

9.  Entitlement to special monthly pension and/or special 
monthly compensation based on being housebound.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 2005, which denied the claims listed as the first 8 
issues on the title page of this decision, and September 
2005, which denied the remaining issue, entitlement to 
special monthly compensation.  

For reasons to be discussed, the issues of entitlement to 
special monthly pension (SMP) and special monthly 
compensation (SMC), based on the need for the regular aid and 
attendance of another person, are decided in this decision.  
Entitlement to SMP and SMC based on other factors, as well as 
issues numbered 1 through 4, above, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Sinusitis was not present in service, nor was current 
sinusitis related to any in-service events.

2.  Arthritis, if present, was not present in service, or 
until more than one year thereafter, and is not otherwise 
related to service.

3.  The evidence shows neither an in-service left knee 
disability nor a current chronic left knee disability; there 
is no nexus shown between left knee pain of one day's 
duration shown in July 2004, and service.  

4.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living, and protect himself from his 
environment, without regular assistance from another person.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  The criteria for special monthly pension based on a need 
for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).

5.  The criteria for special monthly compensation based on a 
need for regular aid and attendance have not been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

I.  Service Connection Claims

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

A.  Entitlement to service connection for sinusitis.

Service medical records do not show any treatment for 
sinusitis while the veteran was on active duty.  On the 
separation examination in February 1968, the veteran 
responded "no" to a question of whether he had now, or had 
ever had, sinusitis, and "yes" to a question of whether he 
had now, or had ever had, hay fever.  It was noted that he 
had had mild hay fever for 5 years, which had not been 
treated, and was not significant.  


VA medical records dated from May 2004 to April 2005 show the 
veteran's treatment for chronic sinusitis throughout this 
period.  He began chemotherapy for treatment of non-Hodgkin's 
lymphoma in September 2004, and in December 2004, the 
sinusitis was reported to be aggravated by chemotherapy.  In 
March 2005, it was noted that the veteran had about 4 
episodes of sinusitis per year requiring antibiotic 
treatment, and that the symptoms had worsened during the past 
six years.  He underwent sinus surgery in March 2005.  

R. Crouch, D.O. wrote, in a letter dated in October 2004, 
regarding an examination of the veteran that day.  He said 
that he had reviewed service medical records.  He said that 
the veteran had chronic hay fever resulting in chronic 
sinusitis, that "these issues were addressed during his 
military service," and that he continued to suffer from hay 
fever which was the same condition he had suffered back in 
1967 while in the military.  

However, sinusitis was not addressed during military service, 
according to service medical records.  Likewise, service 
medical records do not show hay fever, although a 5-year 
history of mild hay fever was noted on the February 1968 
examination conducted preparatory to the veteran's discharge 
after 2 years of active duty.  (No hay fever was noted to be 
present in service, however, so the Board need not address 
whether such a condition pre-existed service.)  The Board is 
not required to accept an opinion based on inaccurate medical 
history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
There is no other evidence suggesting that sinusitis was 
present during service.  The veteran has not made any 
specific contentions that sinusitis was present during 
service, nor has he described specific symptoms that were 
present in service.  In view of these factors, where the sole 
evidence-lay or medical-of the presence of sinusitis in 
service is Dr. Crouch's opinion based on an inaccurate review 
of the service medical records dated over 35 years earlier, 
the opinion is of negligible probative value.  

Thus, the evidence establishes that currently shown chronic 
sinusitis was not present in service, or related to any 
events which occurred in service over 35 years prior to his 
initial claim for service connection for the benefit.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Entitlement to service connection for arthritis.

Service medical records do not show arthritis during service.  
The veteran was seen with swollen and red hands in December 
1966, but this was associated with immersion in water on KP 
duty, and no complaints were noted after he was relieved from 
that duty.  On the separation examination in February 1968, 
the veteran responded "no" to a question of whether he had 
now, or had ever had, arthritis.  He also denied having had 
any other joint symptom.  No joint complaints or abnormal 
findings were reported.  

VA medical records dated from May 2004 to April 2005 show 
degenerative joint disease listed on the ongoing prior 
medical history, although there were no specific findings or 
treatment noted during this period.  During the period he was 
treated for a recurrence of non-Hodgkin's lymphoma, with 
chemotherapy beginning in September 2004.  Later in September 
2004, he reported that he had felt great the previous day, 
and had gone out and cleaned out his shed.  He thought he had 
overworked himself, and had symptoms including body aches.  
He was thought to have leukopenia and a subclinical bacterial 
infection.  

Dr. Crouch wrote, in his October 2004 statement, that the 
veteran continued to suffer from arthritis which was the same 
as the condition suffered back in 1967 in the military.  The 
Board finds that this opinion is based on an inaccurate 
history, as the veteran specifically denied arthritis as well 
as any other joint symptoms at separation, service medical 
records do not show arthritis, and the veteran has not 
currently made any specific contentions as to in-service 
symptoms of arthritis.  See Kowalski, supra.  Moreover, Dr. 
Crouch did not provide any specific findings of current 
disability, nor did he indicate what symptoms formed the 
basis for his conclusion.  For example, there is no 
information as to the specific joints involved, or what tests 
he used to determine arthritis is currently present.  The 
veteran himself has not made any contentions regarding the 
presence of symptoms of arthritis in service, or continuity 
of symptoms after service.  Thus, the weight of the evidence 
establishes that arthritis, if present, was not present in 
service, or until more than one year after service.  The 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

C.  Entitlement to service connection for a left knee 
disability.

Service medical records do not show any complaints or 
abnormal findings pertaining to the left knee.  VA treatment 
records show that in November 2004, the veteran was seen for 
left knee pain.  He said that the previous evening he had 
been kneeling on the carpet, and had awakened the following 
morning with left knee pain.  On examination, he had 
limitation of motion and tenderness, and the diagnosis was 
patellofemoral tendonitis, and he was instructed to stay off 
the leg as much as possible.  No pertinent complaints have 
been shown since, and Dr. Crouch's opinion did not 
specifically address the left knee.  It appears from the 
medical evidence that the left knee complaints were temporary 
only, related to physical activity the day before, with no 
chronic condition being present.  As there is no medical 
evidence of a current disability; medical or lay evidence of 
in-service symptoms; or medical evidence of a nexus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

II.  Aid and Attendance

The veteran claims entitlement to special monthly pension 
(SMP) and special monthly compensation (SMC).  A veteran of a 
period of war who is permanently and totally disabled and who 
is in need of regular aid and attendance or is housebound is 
entitled to a higher amount of pension.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351.  Special monthly compensation is 
payable to a veteran with specific combinations of service-
connected disabilities, who is housebound, or whose service-
connected disabilities leave him/her so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114; 38 
C.F.R. § 3.350.  This decision only decides the matter of 
whether the veteran is in need of the regular aid and 
attendance of another person; the other potential bases for 
entitlement to SMP and SMC are addressed in the REMAND, 
below.  

In order to establish entitlement to SMP or SMC based on the 
need for regular aid and attendance, the claimant must be a 
patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person. 38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 
C.F.R. §§ 3.350(b)(3), 3.351(b).  For SMC, these criteria 
must be met due to service-connected disabilities.  Id.  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

VA treatment records dated from 2004 to 2005 show that in 
August 2004 the veteran was seen for symptoms which were 
confirmed, the following month, to represent a recurrence of 
non-Hodgkin's lymphoma for which the veteran had been treated 
seven years earlier.  He underwent several cycles of 
chemotherapy, which rendered him unable to work.  As a 
result, in October 2004, the veteran was found to be entitled 
to VA non-service-connected pension benefits, based on the 
non-service-connected disability of non-Hodgkin's lymphoma, 
rated 100 percent disabling, and the service-connected 
disability of tinnitus, rated 10 percent disabling.  
Currently, tinnitus is the only disability for which service 
connection is in effect.  

On a VA aid and attendance examination in January 2005, it 
was noted that the veteran had non-Hodgkin's lymphoma.  In 
addition, he had other diagnoses of sinusitis, reflux 
disease, migraines, hyperlipidemia, sleep apnea, hearing 
loss, and tinnitus.  The examiner stated that the veteran did 
not need the assistance of another person in attending to the 
ordinary hazards of daily living.  He was not restricted to 
his home, but became fatigued very easily, and had to take 
about 3 to 4 short naps per day.  He drove himself to the 
examination, which, according to his representative, was 
approximately 150 miles from his home, with a companion.  
Despite his fatigue, he could go about his daily chores, and 
could leave his home daily.  On examination, he had no 
limitation of motion in the upper or lower extremities, or 
the back.  His posture was normal, and he did not use any 
assistive devices.  He managed his own finances, and could 
protect himself from the hazards and dangers of his daily 
environment, although he said his memory was not the best.  
His nutrition was good.  He did not need skilled nursing 
services.  

The evidence does not otherwise indicate that the veteran is 
in need of the aid and attendance of another person.  He has 
not provided any specific contentions as to what functions he 
is unable to perform; indeed, according to a social work 
service note dated in December 2004, the veteran said he did 
not believe that he needed the aid and attendance of another 
person at that point, although he was not sure yet.  In March 
2005, it was noted that he had no problems with activities.  
As a whole, the evidence shows that the veteran while 
suffering from extreme fatigue as a result of non-Hodgkin's 
lymphoma, and the treatment for the disease, requiring 
frequent naps or stops for resting, he is nonetheless able to 
care for and protect himself.  

Thus, the medical evidence establishes that the veteran does 
not have a need for the regular aid and attendance of another 
person.  Because this is based on the totality of the 
veteran's disabilities-service-connected and non-service-
connected-it is not necessary to defer the decision as to 
entitlement to SMC based on the need for aid and attendance 
until the service connection issues have been finally 
decided.  For the reasons discussed above, the preponderance 
of the evidence is against the claims for SMP and SMC, based 
on the need for aid and attendance, the benefit-of-the-doubt 
does not apply, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz; Gilbert.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In October 2004, prior to the initial adjudication of the 
claim, the appellant was sent a letter advising him of the 
information necessary to substantiate his claim for SMP.  He 
was informed of the requirements for aid and attendance 
benefits, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, he was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

In December 2004, he entered in to an exclusivity contract 
with his attorney representative, whereby VA may not contact 
the veteran directly, and all communications must be directed 
to the attorney.  Since then, the notice letters have been 
sent to the veteran, in care of his attorney.  A letter dated 
in February 2005, prior to the initial adjudication of the 
claims, informed of the veteran of the evidence and 
information necessary to substantiate his service connection 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence, and he was 
told to provide any relevant evidence in his possession.  
This same information as to the SMC claim was provided in a 
letter dated in June 2005, again, prior to the initial 
adjdudication of that claim.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Notice with respect to the assignment 
of a rating and effective date was not provided.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, as there are 
no ratings or effective dates to be assigned as a result of 
this decision, this omission was harmless error.  

Moreover, the veteran's attorney has not alleged any error of 
notice or development as to these issues.  The burden is on 
the claimant to assert with specificity how he was prejudiced 
by any notification error, as to any element except the 
first.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).  As discussed above, he has been notified of 
the evidence and information necessary to substantiate the 
claims decided in this decision.  The veteran's attorney's 
complaints regarding notice in February 2005 were directed 
towards a VA examination which had been scheduled for 
February 2005, which did not involve issues that are 
currently on appeal.  Otherwise, he has raised no allegations 
of error, or other contentions.  Thus, there is no evidence 
that any notification error affected the essential fairness 
of the adjudication.  See Dunlap.  The Board is persuaded 
that any notice error did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim, and the duty to notify has 
been satisfied.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied, as to these issues.  Service medical records and 
relevant VA treatment records have been obtained.  No other 
potentially relevant records have been identified by the 
veteran or his representative.  A VA examination was provided 
as to the aid and attendance issues.  For the service-
connection issues decided in this decision, VA examinations 
are not warranted.  A VA medical examination is required when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  As discussed above, the evidence 
does not establish that sinusitis, arthritis, or a left knee 
event, injury, or disease occurred in service, or that 
arthritis occurred during a year thereafter.  No relevant 
evidence of the veteran's disabilities between his discharge 
from service in 1968 and 2004 has been submitted or 
identified.  

The RO obtained additional VA medical records, dated from 
April 2005 to September 2005, in September 2005.  Although no 
supplemental statement of the case was subsequently issued, 
the evidence is not pertinent to the issues addressed above; 
i.e., it does not address any of the missing elements 
required to establish service connection-service onset, or 
nexus, nor does it contain any new information as to the need 
for aid and attendance.  Thus, as to those issues, no 
supplemental statement of the case (SSOC) is required.  See 
38 C.F.R. § 19.31(b)(1) (2006) (SSOC will be furnished if the 
RO receives additional pertinent evidence after an SOC or 
most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board).  All available, potentially 
relevant evidence has been obtained, and VA satisfied its 
duties to inform and assist the claimant.  

Therefore, as VA satisfied its duties to inform and assist 
the claimant at every stage of this case, he is not 
prejudiced by the Board entering a decision on these issues 
at this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.


REMAND

As to the remaining issues, further notification and 
assistance is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  

The veteran has not made any specific contentions as to the 
claims on appeal.  As noted above, under the terms of the 
veteran's power of attorney contract, VA may not contact the 
veteran directly, and all communications must be directed to 
the attorney.  The attorney has not raised any specific 
allegations as to the merits of the claims.  He stated, in 
February 2005, that the appellant believes that the evidence 
is adequate, and that the VA should "adjudicate the 
previously submitted medical evidence to determine its 
adequacy."  As to the remaining issues, the Board finds the 
evidence inadequate, and that additional records must be 
obtained, and examinations provided.  See Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (VA has discretion to 
decide when additional development is necessary).  


Service connection for head trauma, headaches, and dizziness.

Service medical records show that on the pre-induction 
examination in December 1965, the veteran responded "yes" 
to a question of whether he had now, or had ever had, 
"frequent or severe headache."  The veteran was treated for 
headaches, along with stomach and back ache, in April 1967.  
In May 1967, the veteran complained of feeling weak and 
dizzy, and was worried that he had infectious mononucleosis.  
Examination was negative.  In June 1967, the veteran was 
treated for a cyst behind the left ear, and headache.  He was 
to stay in his barracks over the weekend.  Three days later, 
he again complained of a headache.  No further pertinent 
complaints were noted in the treatment records.  On the 
separation examination, the veteran responded "yes" to a 
question of whether he had now, or had ever had, "frequent 
or severe headache" and "dizziness or fainting spells."  
He reported that he had had frequent and severe headaches and 
dizzy and fainting spells in 1967, which he had been 
diagnosed and treated after an auto accident.  However, he 
answered "no" to a question of whether he had now, or had 
ever had, a history of a head injury.  No pertinent abnormal 
findings were noted.  

Subsequent to service, Dr. Crouch wrote, in October 2004, 
that the veteran had been in a motor vehicle accident while 
on leave in 1967, in which he had sustained head trauma to 
the left side of his head, requiring suture of the left ear.  
He said that from that point forward, the veteran suffered 
from headaches.  Dr. Crouch said that chronic headaches 
resulted, and that headaches shown in 1967 were the same as 
headaches he continued to suffer.  He also said that the 
veteran continued to have dizziness, which was the same as in 
service.  

However, VA treatment records show a complaint of dizziness 
on only one occasion, in March 2005, the day following sinus 
surgery.  Moreover, on a VA examination in December 2000, the 
veteran denied vertigo.  Outpatient treatment records show 
that in August 2004, the veteran denied disequilibrium, and 
in January 2005, he denied dizziness.  In addition, dizziness 
itself is a symptom and, for service connection, must be 
related to some disease or injury.  VA treatment records also 
show a medical history of migraines, although no actual 
treatment is shown.  On a VA psychiatry consult in December 
2004, the veteran said he had a history of head trauma in 
1967, as the result of a pedestrian accident.  However, in 
July 2004, a CT scan of the head was normal.  

In addition to a lack of clarity as to whether the veteran 
sustained a head injury in service, and, if so, whether he 
has residual disability, and whether dizziness and/or 
headaches are residuals of head trauma, or separate 
disabilities, the picture is further complicated by mention, 
in the record, of two additional accidents during the 
intervening period.  According to an August 2004 record, he 
was in a motor vehicle accident in May 2002; at that time, he 
fractured his hip.  VA records also indicate he was admitted 
to "SFMC contract hospital" on July 28, 2002, with a right 
femur fracture.  In addition, in a VA medical record dated in 
August 2004, it was noted that he had been seen in the 
emergency room on July 19, 2004, after having hit his head at 
work.  The records pertaining to these accidents must be 
obtained.  

In addition, he must be afforded an examination, to ascertain 
whether he currently has residuals of head trauma, a chronic 
headache disability, and/or a disability manifested by 
dizziness, and, if so, whether any such disabilities are 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

Entitlement to service connection for residuals of right knee 
trauma.

Service medical records show that the veteran was seen in 
September 1967 for a laceration of the right knee which he 
had cut on a trailer.  The injury was cleaned, sutured, and 
dressed.  He returned for follow-up a week later, and he was 
given a no PT profile for three days.  After that, he was 
again seen for what was noted as an injury to the right knee, 
which was cleaned and dressed.  No further complaints were 
noted, and the separation examination did not contain any 
complaints or abnormal findings.  

In October 2004, Dr. Crouch wrote that the veteran had been 
treated for right knee trauma in service, when a bolt from a 
trailer lacerated his knee.  He stated that since that time 
the veteran had had chronic knee pain and instability.  He 
stated that the veteran currently had right knee pain and 
instability which dated back to the trauma during service.  
The VA examination for the right knee scar in February 2005 
did not address whether or not instability was present.  VA 
treatment records do not show treatment for a right knee 
disability.  Thus, it must be ascertained whether the veteran 
does have a current, chronic right knee disability, other 
than the service-connected scar, and if so, whether such is 
related to the in-service injury.  See McLendon, supra.  

Entitlement to SMC and/or SMP

A veteran may be entitled to SMC or SMP at the housebound 
rate if, in addition to having a single disability rated as 
100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area). 38 
U.S.C.A. §§ 1114(s), 1502, 1521; 38 C.F.R. §§ 3.350(i), 
3.351(d).  For SMP, the single 100 percent disability must be 
permanent; for SMC, that disability, as well as the 
disability(ies) rated 60 percent must be service-connected.  
Otherwise, the analysis is the same.  Entitlement may be 
based on permanently housebound status, or on the disability 
ratings.  However, the RO has not rated the severity of the 
veteran's disabilities other than non-Hodgkin's lymphoma, 
rated 100 percent, and service-connected tinnitus, rated 10 
percent disabling.  Thus, ratings must be assigned for the 
veteran's service-connected and non-service-connected 
disabilities.  

Moreover, for purposes of determining housebound status, the 
Court has held that "substantially confined" means that a 
claimant is restricted to his or her house, except for 
medical treatment purposes.  Howell v. Nicholson, 19 Vet. 
App. 535 (2006).  The agency of original jurisdiction (AOJ) 
must ensure this standard is used in determining that issue.

In addition, SMC may be granted for various specific service-
connected disabilities or combinations of service-connected 
disabilities, as set forth in 38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350.  Thus, this aspect of the SMC issue must 
be deferred pending a decision on the service connection 
issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA records of 
treatment for headaches, head trauma, 
dizziness, and/or right knee complaints 
from the Omaha and Grand Island VA Medical 
Centers (VAMC).  In particular, obtain the 
following:
*	All records associated with the 
veteran's treatment on July 19, 
2004 initiated in the emergency 
service, after he hit his head at 
work;
*	All records for treatment received 
since September 2005; and
*	All records associated with a motor 
vehicle accident in or about May 
2002 or July 2002, to include 
records of a hospitalization in 
"SFMC contract hospital" on July 
28, 2002, with a diagnosis of a 
right femur fracture.

2.  After obtaining the above VA records, 
to the extent available, schedule the 
veteran for a VA neurology examination (at 
the Grand Island VAMC if feasible) to 
determine the diagnosis of any head trauma 
residuals, headaches, and/or dizziness 
currently present, and whether any such 
current disorder was of service onset, or 
due to in-service events.  A detailed 
history should be obtained from the 
veteran.  The examiner's opinion should 
address the service medical records, the 
history the veteran reported on his 
February 1968 separation examination, the 
post-service accidents in 2002 and July 
2004, the July 2004 CT scan of the head, 
the October 2004 opinion from Dr. Crouch, 
and any other relevant factors, including 
the elapsed time between service and the 
first evidence of relevant complaints.  
All indicated studies should be conducted, 
and the results available to the examiner 
prior to his or her opinion.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review.  

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  .  After obtaining the above VA 
records, to the extent available, schedule 
the veteran for a VA orthopedic 
examination to determine whether the 
veteran has a current chronic right knee 
disability (other than the service-
connected scar), and if so, whether this 
disability is related to the right knee 
laceration shown in service.  All 
indicated studies should be conducted, and 
the results available to the examiner 
prior to his or her opinion.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review.  
It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  It is essential 
that the complete rationale for all 
opinions expressed be provided.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, readjudicate the service 
connection claims in light of all evidence 
of record.  In addition, ratings should be 
assigned for all of the veteran's service-
connected and non-service-connected 
disabilities.  Readjudicate the claims for 
SMP and SMC based on housebound status, 
and SMC based on specific service-
connected disabilities or combinations of 
service-connected disabilities, as set 
forth in 38 U.S.C.A. § 1114 and 38 C.F.R. 
§ 3.350, as applicable.  In the decision 
as to housebound status, ensure that the 
correct standard is applied, i.e., 
"substantially confined" means that a 
claimant is restricted to his or her 
house, except for medical treatment 
purposes.  See Howell, supra.  

5.  If any decision remains adverse to the 
veteran, a SSOC should be furnished, which 
addresses all relevant matters, to include 
all evidence received since the May 2005 
SOC.  An appropriate period of time should 
be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


